Title: To George Washington from Andrew Porter, 2 March 1782
From: Porter, Andrew
To: Washington, George


                        
                            Sir
                            Philadelphia March 2d 1782
                        
                        It is with some degree of surprise that I find Captain Craig Claiming rank of me in the corps of artillery.
                            This matter between us as well as all other Officers in said corps, having been fully inquired
                            into by several boards of Officers appointed to settle relative rank, whose determinations were approved of by your
                            Excellency. published in General Orders, as well as those Issued to the Brigade of Artillery; as will appear by the Return
                                 to the Board of War & Certified by the Honorable Brigadier General Knox; which
                            settlement hath hitherto been considered a final determination, and the invariable rule for determining rank between all
                            Captains in the Corps of Artillery.
                        Captain Craig ought to have been the last Captain in the Artillery to trouble your Excellency at so late a
                            day—for, after the Board had settled his relative Rank; he in the Month of March or April 1780. procured a reconsideration
                            of his Claims; and alledged that he ought to have been Arranged before me. the Board heard all that he could urge in his
                            favour, & finally determined, me the 14th; and him the 19th Captain in the line of Artillery. I am with every
                            sentiment of Respect & Esteem Your Excellency’s Obedient Servt 
                        
                            Andrew Porter
                        
                    